UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6044



RONALD JERRY SAWYER,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director, VDOC; W. E.
MARTIN; COLIN ANGLICKER; K. L. OSBORNE,
Warden; NURSE HALL,

                                            Defendants - Appellees,

          and

OFFICER THOMAS; LIEUTENANT JOHNSON;       G. D.
JOHNSON,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-657-R)

Submitted:   May 16, 1996                    Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Richard
Edward Ladd, Jr., PENN, STUART, ESKRIDGE & JONES, Abingdon,
Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant noted an appeal prior to the district court's action

on his motions for default judgment and sanctions. We dismiss the

appeal for lack of jurisdiction because there is no appealable

order. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). Appellant does

not appeal a final order or an appealable interlocutory or collat-

eral order.
     We dismiss the appeal as interlocutory. We further deny Appel-

lant's motion to remand the case and for sanctions against Appel-

lees. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3